     CASE 0:20-cv-01314-SRN-DTS Document 34 Filed 06/25/20 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


3M COMPANY,                                   Court File No.: 0:20-cv-01314 (SRN/DTS)

             Plaintiff,
v.
                                            DECLARATION OF
MATTHEW STARSIAK,                           ROBERT W. VACCARO
AMK ENERGY SERVICES LLC, and
JOHN DOES 1 THROUGH 10, whose
true names are largely unknown,

             Defendants.


      Pursuant to 28 U.S.C. § 1746, I, Robert W. Vaccaro, hereby declare as follows:

      1.     I am one of the attorneys representing Defendants Matthew Starsiak and

AMK Energy Services LLC in the above-captioned matter.

      2.     Attached hereto as Exhibit A is a true and correct copy of Transcript of

Telephonic Motion Hearing Before the Honorable Allen Winsor, United States District

Judge, in the matter 3M Company v. 1 Ignite Capital, LLC, et al., Case No. 4:20-cv-225,

dated May 7, 2020.

      I declare under penalty of perjury that the foregoing is true and correct.

This 25th day of June, 2020.


                                         s/Robert W. Vaccaro
                                         Robert W. Vaccaro
